DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are pending and being examined.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, and 8-11 of copending Application No. 16/476,679 in view of WO 2015/093281 A1 in which US 2016/0355711 A1 to Okamoto et al. is used as the English equivalent. (hereinafter Okamoto).

Regarding claims 1-11, App. No. 16/476,679 teaches an epoxy resin composition with formula (1) and an active ester resin (See claims 1-4), and the cured product for semiconductor sealing material (See claims 8-11).
	App. No. 16/476,679 does not explicitly teach the organic fine particles.
.
This is a provisional nonstatutory double patenting rejection.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8-11, of copending Application No. 16/476,681 in view of WO 2015/093281 A1 in which US 2016/0355711 A1 to Okamoto et al. is used as the English equivalent. (hereinafter Okamoto).


	App. No. 16/476,681 does not explicitly teach the organic fine particles.
	However, Okamoto teaches an epoxy resin adhesive composition comprising an epoxy resin, a curing agent and a spherical particulate polyolefin-based resin having a volume average article size of 1-25 microns used in an amount of 1-50 parts per 100 parts of the epoxy resin (See abstract), which meets the claimed diameter and amounts cited in claims 5-8. Okamoto also teaches the position is used in the field of epoxy resin adhesives for semiconductors (para 1-2), which is used in the same field of use of epoxy resin compositions and adhesives cited in App. No. 16/476,681. Okamoto also teaches the particulate polyolefin-based in the epoxy adhesive gives excellent adhesive ness and low shrinkage. (para 13). 	It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the spherical particulate polyolefin-based resin of Okamoto in the epoxy composition of App. No. 16/476,681 because Okamoto teaches the same field of use of epoxy resin compositions and adhesives cited above in App. No. 16/476,681 and Okamoto also teaches the particulate polyolefin-based in the epoxy adhesive gives excellent adhesiveness and low shrinkage. (para 13).
This is a provisional nonstatutory double patenting rejection.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, and 9-12, of copending Application No. 16/476,714 in view of WO 2015/093281 A1 in which US 2016/0355711 A1 to Okamoto et al. is used as the English equivalent. (hereinafter Okamoto).

Regarding claims 1-11, App. No. 16/476,714 teaches an epoxy resin composition with formula (1) and an phenol based curing agent (See claims 1, 3, 4), and the cured product for semiconductor sealing material (See claims 9-12).
	App. No. 16/476,714 does not explicitly teach the organic fine particles.
	However, Okamoto teaches an epoxy resin adhesive composition comprising an epoxy resin, a curing agent and a spherical particulate polyolefin-based resin having a volume average article size of 1-25 microns used in an amount of 1-50 parts per 100 parts of the epoxy resin (See abstract), which meets the claimed diameter and amounts cited in claims 5-8. Okamoto also teaches the position is used in the field of epoxy resin adhesives for semiconductors (para 1-2), which is used in the same field of use of epoxy resin compositions and adhesives cited in App. No. 16/476,714. Okamoto also teaches the particulate polyolefin-based in the epoxy adhesive gives excellent adhesive ness and low shrinkage. (para 13). 	It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the spherical particulate polyolefin-based resin of Okamoto in the epoxy composition of App. No. 16/476,714 because Okamoto teaches the same field of use of epoxy resin compositions and adhesives cited above in App. No. 16/476,714 and Okamoto also teaches the particulate polyolefin-based in the epoxy adhesive gives excellent adhesive ness and low shrinkage. (para 13).
This is a provisional nonstatutory double patenting rejection.

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-16, of copending Application No. 16/476,721 in view of WO 2015/093281 A1 in which US 2016/0355711 A1 to Okamoto et al. is used as the English equivalent. (hereinafter Okamoto).

Regarding claims 1-11, App. No. 16/476,721 teaches an epoxy resin composition with formula (1) and a polyphenylene ether (See claims 1-4), and the cured product for semiconductor sealing material (See claims 7-16).
	App. No. 16/476,721 does not explicitly teach the organic fine particles.
	However, Okamoto teaches an epoxy resin adhesive composition comprising an epoxy resin, a curing agent and a spherical particulate polyolefin-based resin having a volume average article size of 1-25 microns used in an amount of 1-50 parts per 100 parts of the epoxy resin (See abstract), which meets the claimed diameter and amounts cited in claims 5-8. Okamoto also teaches the position is used in the field of epoxy resin adhesives for semiconductors (para 1-2), which is used in the same field of use of epoxy resin compositions and adhesives cited in App. No. 16/476,721. Okamoto also teaches the particulate polyolefin-based in the epoxy adhesive gives excellent adhesive ness and low shrinkage. (para 13). 	It would have been obvious to one ordinarily skilled in the art before the effective date of the claimed invention to further include the spherical particulate polyolefin-based resin of Okamoto in the epoxy composition of App. No. 16/476,721because Okamoto teaches the same field of use of epoxy resin compositions and adhesives cited above in App. No. 16/476,721 and .
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, of copending Application No. 16/715,888 in view of WO 2015/093281 A1 in which US 2016/0355711 A1 to Okamoto et al. is used as the English equivalent. (hereinafter Okamoto).

Regarding claims 1-11, App. No. 16/715,888 teaches a method of making an epoxy resin composition by mixing an epoxy with formula (1) with a curing agent and a filler (See claims 1, 4-7), and the cured product (See claims 8-9).
	App. No. 16/715,888 does not explicitly teach the organic fine particles.
	However, Okamoto teaches an epoxy resin adhesive composition comprising an epoxy resin, a curing agent and a spherical particulate polyolefin-based resin having a volume average article size of 1-25 microns used in an amount of 1-50 parts per 100 parts of the epoxy resin (See abstract), which meets the claimed diameter and amounts cited in claims 5-8. Okamoto also teaches the position is used in the field of epoxy resin adhesives for semiconductors (para 1-2), which is used in the same field of use of epoxy resin compositions and adhesives cited in App. No. 16/715,888. Okamoto also teaches the particulate polyolefin-based in the epoxy adhesive gives excellent adhesive ness and low shrinkage. (para 13). 	It would have been obvious to one ordinarily skilled in the art before the effective date .
This is a provisional nonstatutory double patenting rejection.

Claims 1-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/882,016 in view of WO 2015/093281 A1 in which US 2016/0355711 A1 to Okamoto et al. is used as the English equivalent. (hereinafter Okamoto).

Regarding claims 1-11, App. No. 16/882,016 teaches a method mixing an epoxy with formula (1) with an acid anhydride curing agent and accelerator (See claims 1, 4 and 5).
	App. No. 16/882,016 does not explicitly teach the organic fine particles.
	However, Okamoto teaches an epoxy resin adhesive composition comprising an epoxy resin, a curing agent and a spherical particulate polyolefin-based resin having a volume average article size of 1-25 microns used in an amount of 1-50 parts per 100 parts of the epoxy resin (See abstract), which meets the claimed diameter and amounts cited in claims 5-8. Okamoto also teaches the position is used in the field of epoxy resin adhesives for semiconductors (para 1-2), which is used in the same field of use of epoxy resin compositions and adhesives cited in App. No. 16/882,016. Okamoto also teaches the particulate polyolefin-based in the epoxy .
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 10 and 11 provides for "A semiconductor sealing device….each of which uses the epoxy resin composition…” .  It appears claims 9 and 10 are directed to a product, however, the 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,445,483 A to Chaffee (hereinafter Chaffee) and in further view of WO 2015/093281 A1 in which US 2016/0355711 A1 to Okamoto et al. is used as the English equivalent. (hereinafter Okamoto).

	Regarding claims 1, and 3-11, Chaffee teaches an epoxy functional silcarbanes used in the field of compositions that can be cured with curing agents for coating resins, laminates, films and adhesives (col 4, ln 10-33), which meets the products cited in claims 9-11. Specifically, the epoxy functional silcarbane can have the formulas
    PNG
    media_image1.png
    71
    447
    media_image1.png
    Greyscale
, 
    PNG
    media_image2.png
    142
    425
    media_image2.png
    Greyscale
,
    PNG
    media_image3.png
    82
    465
    media_image3.png
    Greyscale
 (col 5 ln 1 to col 6, ln 25), which meets the claimed formula with X as an unsaturated C6 ring, 2-3 of Rxa-Rxd are formula (3), where m=0 or 4, n=0m R1 is CH3, and R2 is C5 alkyl with an oxygen atom as cited in claims 1, 3, and 4.
	Chaffee does not explicitly teach the organic fine particles.


	Regarding claim 2, as cited above and incorporated herein, Chaffee and Okamoto teaches claim 1. The rings having a structure of 2-6 connected is an optional component of formla (1) of claim 1. Thus, the epoxy functional silcarbane cited above Chaffee, which meets claim 1, meets claim 2.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA S NGUYEN whose telephone number is (571)270-7395.  The examiner can normally be reached on Mon-Fri, Flex schedule 5-6am, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.